Exhibit 10.3

UNITED STATES GASOLINE FUND, LP

AMENDMENT NO. 2 TO MARKETING AGENT AGREEMENT

This Amendment No. 2 dated as of July 30, 2012 to the Marketing Agent Agreement,
by and among United States Gasoline Fund, LP, a Delaware limited partnership
(the “Fund”), United States Commodity Funds LLC, formerly Victoria Bay Asset
Management, LLC, a Delaware limited liability company, as General Partner of the
Fund (the “General Partner”) and ALPS Distributors, Inc., a Colorado corporation
(the “Marketing Agent”).

WITNESSETH

WHEREAS, the Fund, the General Partner and the Marketing Agent entered into a
Marketing Agent Agreement dated as of February 15, 2008;

WHEREAS, the Marketing Agent Agreement was amended by the Fund, the General
Partner and the Marketing Agent effective March 24, 2008 (collectively, the
“Agreement”); and

WHEREAS, the Fund, the General Partner and the Marketing Agent wish to amend the
Marketing Agent Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreement herein
contained, the Fund, General Partner and the Marketing Agent hereby agree as
follows:

 

  1.

Notices. Section 10.7 of the Agreement entitled “Notices” is amended to change
the address of the General Partner effective August 1, 2012 to the following:

United States Commodity Funds LLC

1999 Harrison Street, Suite 1530

Oakland, California 94612

 

  2.

Except as specifically set forth herein, all other provisions of the Agreement
shall remain in full force and effect.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 2
to be duly executed as of the date first written above.

UNITED STATES GASOLINE FUND, LP

    By: United States Commodity Funds LLC, as General Partner

 

/s/ Howard Mah

Name: Howard Mah

Title: Management Director

UNITED STATES COMMODITY FUNDS LLC

 

/s/ Howard Mah

Name: Howard Mah

Title: Management Director

ALPS DISTRIBUTORS, INC.

 

/s/ Thomas A. Carter

Name: Thomas A. Carter

Title: President